Exhibit 99.1 Oxford Immunotec Reports Third Quarter Financial Results ● Third quarter revenue of $26.1 million, an increase of 46% compared to prior year period ● Tuberculosis revenue of $22.0 million, an increase of 23% compared to prior year period ● Tick-borne disease and other revenue of $4.1 million ● Completed acquisitions of Imugen and Immunetics expanding offerings in the tick-borne disease testing market ● Raising revenue guidance for the full year from $82.5-$84.5 million to $85.0-$85.8 million OXFORD, United Kingdom and MARLBOROUGH, Mass., November 1, 2016 (GLOBE NEWSWIRE) Oxford Immunotec Global PLC (Nasdaq: OXFD), a global, high-growth diagnostics company focused on developing and commercializing proprietary tests for the management of underserved immune-regulated conditions, today announced third quarter 2016 financial results. “We are very pleased with our financial and operating results during the third quarter,” said Dr.Peter Wrighton-Smith, Chief Executive Officer ofOxford Immunotec. "Sales performance exceeded our expectations in our core tuberculosis (TB) business with solid organic growth coming from the United States and Asia. We also saw better than expected results in our tick-borne disease business which has recently been strengthened through our acquisitions of Imugen and Immunetics.” By revenue type, total revenues were, in millions: Three Months Ended September 30, Percent Change Product $ $ 17 % Service 70 % Total Revenue $ $ 46 % By indication, total revenues were, in millions: Three Months Ended September 30, Percent Change Tuberculosis $ $ 23 % Tick-Borne Disease and Other - N/M Total Revenue $ $ 46 % 1 By geography, total revenues were, in millions: Three Months Ended September 30, Percent Change As Reported Constant Currency United States $ $ 74 % 74 % Europe & ROW 6 % 15 % Asia 17 % 7 % Total Revenue $ $ 46 % 41 % Changes in revenue include the impact of changes in foreign currency exchange rates. We use the non-GAAP financial measure "constant currency basis" in our filings to show changes in our revenue without giving effect to period-to-period currency fluctuations. We consider the use of a period over period revenue comparison on a constant currency basis to be helpful to investors, as it provides a revenue growth measure free of positive or negative volatility due to currency fluctuations. Third Quarter 2016 Financial Results Revenue for the third quarter of 2016 was$26.1 million, representing 46% growth over the third quarter 2015 revenue of$17.9 million. On a constant currency basis, revenue growth was 41% versus the prior year period. Revenue for the third quarter included $4.1 million from Imugen, which the Company acquired on July 1, 2016. Excluding the impact of Imugen, revenue for the third quarter increased 23% over the prior year period. 2016 third quarter product revenue was$9.7 million,representing a 17% increase from product revenue of$8.3 millionin the third quarter of 2015. The increase in product revenue was primarily attributable to growth in Asia. Service revenue for the third quarter of 2016 was $16.4 million, up 70% from 2015 third quarter revenue of$9.6 million. The increase in service revenue was primarily driven by TB volume increases in the United States as well as the acquisition of Imugen. United Statesrevenue was$16.2 millionin the third quarter of 2016, representing 74% growth over revenue of$9.3 millionin the prior year period. The increase was primarily due to increased service revenue in the United States as a result of the Imugen acquisition, as well as organic growth in our core TB business. Excluding the impact of Imugen, United States revenue grew 29% over the prior year period, driven primarily by increased volume in the institutional and physician office segments. Europe& ROW revenue was$1.7 millionin the third quarter of 2016, representing a 6% increase compared to the third quarter of 2015. On a constant currency basis, Europe & ROW increased 15% versus the third quarter of 2015. Asiarevenue was$8.2 millionin the third quarter of 2016, representing 17% growth over 2015 third quarter revenue of$7.0 million. On a constant currency basis,Asiagrew 7% versus the third quarter of 2015. The increase was driven by continued growth in Japan and China. Gross profit for the third quarter of 2016 was$14.6 million, an increase of$4.7 millionover gross profit of$9.9 millionin the same period of 2015. Gross margin was 55.9%, an increase of 90 basis points from the gross margin of 55.0% in the third quarter of 2015. The increase in gross margin was driven by favorable revenue mix and exchange rate movements. 2 Operating expenses were$18.9 millionin the third quarter of 2016, an increase of$4.2 million compared to$14.7 millionin the same period last year. The increase in operating expenses was largely due to the inclusion of $1.5 million in operating expenses from Imugen, as well as increased headcount, acquisition expenses and legal expenses. EBITDA for the third quarter was$(3.0) millioncompared to$(3.8) millionin the third quarter of 2015.Adjusted EBITDA was$(2.2) millionfor the third quarter compared to$(2.0) millionin the same period in 2015. Both EBITDA and Adjusted EBITDA are non-GAAP measures. Net loss for the third quarter of 2016 was$4.0 million, or$0.18per share, compared to$4.5 million, or$0.20per share, in the third quarter of 2015. Net loss per share was based on 22,365,349 and 22,259,840 weighted average ordinary shares outstanding for the third quarters of 2016 and 2015, respectively. Cash and cash equivalents were$37.3 millionas ofSeptember 30, 2016,compared to$64.0 millionas ofJune 30, 2016. Cash usage during the quarter was in line with expectations. Imugen Acquisition On July 1, 2016, the Company completed the acquisition of substantially all of the assets of Imugen, a Massachusetts-based clinical laboratory focused on developing and performing specialized testing for tick-borne diseases, for $22.2 million in an all cash transaction. Immunetics Acquisition On October 12, 2016, the Company completed the acquisition of Immunetics, Inc., a Massachusetts-based diagnostics company focused on developing specialized tests for infectious diseases, such as Lyme disease, for $6 million in cash and up to an additional $6 million in cash payable on the achievement of certain revenue thresholds and pipeline related milestones over the next three years. Debt Financing On October 4, 2016, the Company entered into an agreement with MidCap Financial that provided the Company with $40 million in debt financing, comprised of both a term loan and a revolving line of credit. The agreement provides the Company with a term loan of $30 million which matures five years from closing. The term loan accrues interest at a rate of LIBOR plus 7.60% with interest-only payments for the first 24 months, with the ability to extend to 48 months subject to certain conditions, before the loan begins to amortize. The agreement also provides the Company with a revolving line of credit of up to $10 million upon closing. The revolving line of credit matures five years from closing and accrues interest at LIBOR plus 4.45%. Based on certain conditions, both the term loan and the revolving line of credit may be increased by an additional $10 million to support the Company's future growth. Business Outlook We expect to report full year 2016 revenue of between$85.0and$85.8 million, representing 35%-37% year-over-year growth. This compares to prior guidance of between$82.5and$84.5 million. We expect to report revenue of between$22.6and$23.4 millionfor the fourth quarter of 2016. We expect to have over $50 million in cash at the end of 2016, excluding any drawdowns on our revolving line of credit and believe that this capital is sufficient to allow the Company to achieve profitability. 3 Conference Call Oxford Immunotecwill host a conference call onTuesday, November 1, 2016at8:00 a.m. Eastern Timeto discuss its third quarter 2016 financial results. The call will be concurrently webcast. To listen to the conference call on your telephone, please dial (855) 363-5047 for United Statescallers and +1 (484) 365-2897 for international callers and reference confirmation code 91830521 approximately ten minutes prior to start time. To access the live audio webcast or subsequent archived recording, visit the Investor Relations section ofOxford Immunotec'swebsite at www.oxfordimmunotec.com . The replay will be available on the Company's website for approximately 60 days. AboutOxford Immunotec Oxford Immunotec Global PLC is a global, high-growth diagnostics company focused on developing and commercializing proprietary tests for the management of underserved immune-regulated conditions. The Company’s first product is the TSPOT®
